DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kim et al. (US 2012/0282516), hereinafter Kim.
Regarding Claim 1, Kim teaches a battery module 100, comprising: a module case (110, 120, 130) having a heatsink 140 mounted to at least one side thereof (see e.g., Fig. 1); and a plurality of battery cells 10 accommodated in the module case (110, 120, 130) and stacked to be electrically connected to each other (via bus-bars 15). Kim teaches cells 10 include barriers (150, 250) therebetween. The barriers (150, 250) include protrusions that create spaces that serve as a path for dissipating heat or a path of coolant between the two cells, see e.g., para. [0045] and Figs. 2-3; these spaces are interpreted as the claimed pores. Thus, Kim teaches a plurality of pores formed between facing battery cells among the plurality of battery cells to delay heat transfer.
Regarding Claim 2, Kim teaches a plurality of uneven portions (protrusions visible on barriers 150 and 250 in Figs. 2-3) are provided on a surface of at least one battery cell 10 among the facing battery cells so that the plurality of uneven portions make point contact with a surface of an adjacent battery cell to form the plurality of pores.
Regarding Claims 6-7, Kim teaches a sheet member (150, 250) provided between the facing battery cells (10), the sheet member (150, 250) having the plurality of uneven portions, wherein the plurality of uneven portions are provided on at least one surface of the sheet member (see e.g., Figs. 2-3). 
Regarding Claim 10, Kim teaches the plurality of battery cells 10 are stacked along a horizontal direction of the module case, and wherein the heatsink 140 is mounted to a lower side of the module case that faces an edge portion of the plurality of battery cells (140a of heat sink faces the bottom of the battery 10).
Regarding Claim 11, Kim teaches a battery pack (300, 400) comprising the battery module (300); and a pack case (330, 360) configured to package the at least one battery module, see e.g., Fig. 4 and 7.
Regarding Claim 12, Kim suggests a vehicle comprises the battery pack (300, 400), see e.g., para. [0005]-[0006].

Claim(s) 1-3, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2006/0093899), hereinafter Jeon.
Regarding Claim 1, Jeon teaches a battery module (see e.g., Fig. 4), comprising: a module case (10 having plates 12, 14) having a heatsink (bottom face of case 10, not shown) mounted to at least one side thereof (see e.g., paras. [0053]-[0055], Fig. 4); and a plurality of battery cells 20 accommodated in the module case (10) and stacked to be electrically connected to each other (via conductors, para. [0007]). Jeon teaches cells 20 include partition walls (e.g., 16, 26, etc.) therebetween. The walls (e.g., 26) include projections 27 on one or both sides of the walls 26 to maintain a predetermined gap between the batteries 20, see e.g., paras. [0067]-[0068] and Fig. 5; these gaps are interpreted as the claimed pores. Thus, Jeon teaches a plurality of pores formed between facing battery cells among the plurality of battery cells to delay heat transfer.
Regarding Claim 2, Jeon teaches a plurality of uneven portions (projections 27) are provided on a surface of at least one battery cell 20 among the facing battery cells so that the plurality of uneven portions make point contact with a surfaces of an adjacent battery cell to form the plurality of pores.
Regarding Claim 3, Jeon teaches the facing battery cells (20) have opposed surfaces facing each other, wherein each of the opposed surfaces is provided with the plurality of uneven portions (27), see e.g., para. [0068].
Regarding Claims 6-8, Jeon teaches a sheet member (26) provided between the facing battery cells (20), the sheet member having the plurality of uneven portions (27), see e.g., Fig. 5, wherein the plurality of uneven portions are provided on at least one surface of the sheet member (see e.g., Fig. 5, para. [0068]), wherein the plurality of uneven portions (27) are provided to both surfaces of the sheet member (26), see e.g., paras. [0067]-[0068]. 
Regarding Claim 10, Jeon teaches the plurality of battery cells 20 are stacked along a horizontal direction of the module case, and wherein the heatsink (bottom face, see e.g., para. [0055]) is mounted to a lower side of the module case that faces an edge portion of the plurality of battery cells.

Claim(s) 1, 2, 6, 7, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2013/0202926), hereinafter Yoon.
Regarding Claim 1, Yoon teaches a battery module (see e.g., Figs. 2-3), comprising: a module case (e.g., 200, 300) having a heatsink (e.g., 500) mounted to at least one side thereof; and a plurality of battery cells (e.g., 10, 100) accommodated in the module case and stacked to be electrically connected to each other (via 15, see Fig. 1). Yoon teaches cells 10 include barriers (e.g., 115) therebetween with protrusions 115a to space the adjacent cells 10 from each other and to provide a flow path of a coolant, see e.g., para. [0038], see e.g., Figs. 1-2; these spaces are interpreted as the 
Regarding Claim 2, Yoon teaches a plurality of uneven portions (115a) are provided on a surface of at least one battery cell 10 among the facing battery cells so that the plurality of uneven portions make point contact with a surfaces of an adjacent battery cell to form the plurality of pores.
Regarding Claims 6-7, Yoon teaches a sheet member (115) provided between the facing battery cells (10), the sheet member having the plurality of uneven portions (115a), see e.g., Figs. 1-2, wherein the plurality of uneven portions (115a) are provided on at least one surface of the sheet member (see e.g., Fig. 1)
Regarding Claim 10, Yoon teaches the plurality of battery cells 10 are stacked along a horizontal direction of the module case, and wherein the heatsink (500) is mounted to a lower side of the module case that faces an edge portion of the plurality of battery cells, see e.g., Fig. 3.
Regarding Claim 11, Yoon teaches a battery pack comprising the battery module; and a pack case (400) configured to package the at least one battery module, see e.g., Fig. 2.
Regarding Claim 12, Yoon suggests a vehicle comprises the battery pack, see e.g., para. [0041].

Claim(s) 1-4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0115011), hereinafter Kim II.
Regarding Claim 1, Kim II teaches a battery module (100a, see e.g., Figs. 1 and 11), comprising: a module case (200, 300) having a heatsink (500) mounted to at least one side thereof (see e.g., Fig. 1); and a plurality of battery cells 10 accommodated in the module case (200, 300) and stacked to be electrically connected to each other (see e.g., para. [0066]). Kim teaches cells 10 include plates (e.g., 610, 610c) therebetween. The plates (e.g., 610, 610) include protrusions 630 on one or both sides of the plate to define a predetermined space between the batteries 10, see e.g., para. [0046] and Figs. 4-10; these spaces are interpreted as the claimed pores. Thus, Kim teaches a plurality of pores formed between facing battery cells among the plurality of battery cells to delay heat transfer.
Regarding Claim 2, Kim II teaches a plurality of uneven portions (630, 630c) are provided on a surface of at least one battery cell 10 among the facing battery cells so that the plurality of uneven portions make point contact with a surfaces of an adjacent battery cell to form the plurality of pores, see e.g., para. [0046].
Regarding Claim 3, Kim II teaches the facing battery cells (10) have opposed surfaces facing each other, wherein each of the opposed surfaces is provided with the plurality of uneven portions (630, 630c), see e.g., para. [0046].
Regarding Claim 4, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “the plurality of uneven portions … is made of a coating material that is applied to the surface of the at least one battery cells”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the  Kim II teaches the plurality of uneven portions (e.g., 630c, Fig. 10) have a predetermined surface roughness and is made of a coating material (e.g., 650) that is applied to (contacts) the surface of the at least one battery cell.
Regarding Claims 6-8, Kim II teaches a sheet member (610, 610c) provided between the facing battery cells (10), the sheet member having the plurality of uneven portions (630, 630a, 630b, 630c), see e.g., Figs. 5A, 5B, 10, wherein the plurality of uneven portions (630, 630a, 630b, 630c) are provided on at least one surface of the sheet member (see e.g., Fig. 10), wherein the plurality of uneven portions (630, 630a, 630b, 630c) are provided on both surfaces of the sheet member (610, 610c), see e.g., Fig. 4, 5B, 10, and para. [0046]. 
Regarding Claim 10, Kim II teaches the plurality of battery cells 10 are stacked along a horizontal direction of the module case, and wherein the heatsink (500) is mounted to a lower side of the module case that faces an edge portion of the plurality of battery cells.
Regarding Claim 11, Kim II teaches a battery pack comprising the battery module (100a); and a pack case (400) configured to package the at least one battery module (100a), see e.g., Fig. 1.
Regarding Claim 12, Kim II suggests a vehicle comprises the battery pack, see e.g., para. [0066].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim II in view of Kaye et al. (WO2017106524, of record), hereinafter Kaye.
Regarding Claim 5, Kim II teaches the coating material (i.e., 650) is made from an insulating material, hence has an insulating property, but does not explicitly teach the insulating material is an aerogel. However, Kaye teaches a battery stack having insulation (148, 156) between the cells (140, 142); the insulation layer comprises an .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kim (US 2011/0189531), hereinafter Kim III.
Regarding Claim 9, Yoon does not teach the uneven portions are disposed to face each other to form the plurality of pores therebetween, wherein a portion of the sheet member contacting the battery cell is flat. However, like Yoon, Kim III teaches barriers between battery cells that form cooling channels allowing the heat generated by the battery cells to dissipate, paras. [0101]- [0112] . The barriers between the cells 110 of Kim III include sheet members 620, 630 each having a plurality of uneven portions (622 and 632, respectively) thereon. The uneven portions form spaces between the cells, hence form a plurality of pores. The plurality of uneven portions are disposed to face each other so that the plurality of pores are formed therebetween and portion of the sheet member contacting the battery cell is flat, see e.g., Fig. 6D. It would be obvious to one having ordinary skill in the art the barriers of Yoon are structured as disclosed by Kim III to provide cooling channels to dissipate heat generated by the battery cells. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR20170094976.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729